UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 0-28312 First Federal Bancshares of Arkansas, Inc. (Exact name of registrant as specified in its charter) Arkansas 71-0785261 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 1401 Highway 62-65 North Harrison, Arkansas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(870) 741-7641 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:As of August 1, 2012, there were issued and outstanding 19,302,603 shares of the Registrant's Common Stock, par value $.01 per share. FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. TABLE OF CONTENTS Part I. Financial Information Page Item 1. Financial Statements Condensed Consolidated Statements of Financial Condition as of June 30, 2012 and December 31, 2011 (unaudited) 1 Condensed Consolidated Statements of Income and Comprehensive Income for the three and six months ended June 30, 2012 and 2011 (unaudited) 2 Condensed Consolidated Statement of Stockholders’ Equity for the six months ended June 30, 2012 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 42 Part II. Other Information Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6. Exhibits 42 Signatures Exhibit Index Part I.Financial Information Item 1.Financial Statements FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share data) (Unaudited) June 30, December 31, ASSETS Cash and cash equivalents $ $ Interest-bearing time deposits in banks Investment securities, available for sale Federal Home Loan Bank stock—at cost Loans receivable, net of allowance of $17,264 and $20,818, respectively Loans held for sale Accrued interest receivable Real estate owned - net Office properties and equipment - net Cash surrender value of life insurance Prepaid expenses and other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits $ $ Other borrowings Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities $ $ STOCKHOLDERS’ EQUITY: Common stock, $.01 par value—30,000,000 shares authorized; 19,302,603 shares issued and outstanding at June 30, 2012 and December 31, 2011 $ $ Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity TOTAL $ $ See notes to unaudited condensed consolidated financial statements. 1 FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In thousands, except earnings per share) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, INTEREST INCOME: Loans receivable $ Investment securities: Taxable 94 Nontaxable Other 70 84 Total interest income INTEREST EXPENSE: Deposits Other borrowings 30 95 63 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES 6 22 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Net gain (loss) on sale of investment securities ) ) Deposit fee income Earnings on life insurance policies Gain on sale of loans Other 73 Total noninterest income NONINTEREST EXPENSES: Salaries and employee benefits Net occupancy expense Real estate owned, net ) ) FDIC insurance Supervisory assessments 75 95 Data processing Professional fees Advertising and public relations 69 63 Postage and supplies Other Total noninterest expenses INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX NET INCOME (LOSS) $ $ ) $ $ ) PREFERRED STOCK DIVIDENDS, ACCRETION OF DISCOUNT AND GAIN ON REDEMPTION OF PREFERRED STOCK ) ) NET INCOME AVAILABLE TO COMMON STOCKHOLDERS $ Basic earnings per common share $ Diluted earnings per common share $ OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX: Unrealized holding gains arising during the period $ Reclassification adjustments for (gain) loss included in net income ) ) COMPREHENSIVE INCOME (LOSS) $ $ ) $ $ ) See notes to unaudited condensed consolidated financial statements. 2 FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. CONDENSEDCONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2012 (In thousands, except share data) (Unaudited) Issued Common Stock Shares Amount Additional Paid-In Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficit Total Stockholders’ Equity BALANCE – January 1, 2012 $ ) $ Net income Other comprehensive loss ) ) Stock compensation expense 79 79 BALANCE – June 30, 2012 $ ) $ See notes to unaudited condensed consolidated financial statements. 3 FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Provision for loan losses 22 Provision for real estate losses Deferred tax benefit ) Deferred tax valuation allowance ) Accretion of discounts on investment securities, net 9 ) Federal Home Loan Bank stock dividends (2
